Order entered March 7, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00862-CV

                      DEBORAH ANN PRUITT, Appellant

                                         V.

                DOROTHY JEAN MULCIHY HYDE, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-01834-B

                                      ORDER

      Before the Court is appellant’s February 28, 2022 motion requesting the

Court impose sanction on the court reporter for failure to file the reporter’s record.

The reporter’s record was filed on March 3, 2022. We DENY appellant’s motion.


                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE